        Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 1 of 7                    FILED
                                                                                2020 Apr-06 PM 03:49
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,   )
                                 )
                     Plaintiff,  )
                                 )
                                 ) Civil Action File No.
                                 ) 2:18-CV-01534-KOB
                                 )
     v.                          ) OPPOSED
                                 )
CHUBB CUSTOM INSURANCE           )
COMPANY,                         )
                                 )
                     Defendant.  )
                                 )
_________________________________)

  MOTION OF CHUBB CUSTOM INSURANCE COMPANY TO STRIKE
        PLAINTIFF’S AMENDED EXPERT DISCLOSURES

      Defendant Chubb Custom Insurance Company (“Chubb”), pursuant to

Federal Rule of Civil Procedure 26(a)(2)(D), files this motion to strike the amended

expert disclosures of plaintiff Haman, Inc. d/b/a Knight’s Inn’s (“Haman”),

respectfully showing the Court as follows:

      The undersigned counsel for Chubb states that, on April 6, 2020, he sent an

email to Haman’s counsel Gary Conchin, Greg Brockwell and Jay Smith, advising

them that Chubb intends to file a motion to strike plaintiff’s amended expert

disclosures and the grounds for the motion, and inquiring whether they oppose the



                                        -1-
        Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 2 of 7




motion. Haman’s counsel replied by email on April 6, 2020, that the motion is

opposed.

      Haman’s amended expert disclosures should be stricken because they failed

to comply with this Court’s scheduling order and Rule 26(a)(2)(D), which requires

that “[a] party must make [expert disclosures] at the times and in the sequence that

the court orders.” In its scheduling order of November 15, 2018, this Court ordered

as follows: “Disclosure of expert witnesses – including a complete report under Rule

16(a)(2)(B) from any specially retained or employed expert – is due from plaintiff(s)

by April 30, 2019…..” [Doc. 18, page 1 of 7]. Haman served its expert disclosures

on April 30, 2019. Exhibit 1 to this motion.

      Haman’s expert disclosures did not disclose the opinions of its expert Charles

Howarth regarding the alleged causes of the wind and fire losses, the alleged

meaning of the Chubb insurance policy provisions, Howarth’s criticisms of Chubb’s

claims handling and appraisal conduct, or Howarth’s opinions regarding the alleged

actual cash value (ACV) of Haman’s damages

      On February 13, 2020, long after the time prescribed by this Court for serving

plaintiff’s “complete” expert disclosures, and more than a month after Chubb took

Howarth’s deposition, Haman served its amended Rule 26 expert disclosures for

Charles Howarth, adding new topics for Howarth’s expert opinion testimony, which

opinions had not been previously disclosed in Haman’s April 30, 2019 expert


                                        -2-
        Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 3 of 7




disclosures. Exhibit 3 to this motion. Haman’s amended expert disclosures also did

not contain a narrative from Howarth summarizing his opinions or stating the factual

basis for those opinions.

      Also on February 13, 2020, well after the conclusion of the deposition of

Haman’s expert Thomas Irmiter, Haman served its amended Rule 26 expert

disclosure For Tom Irmiter, Exhibit 5 to this motion, disclosing expert opinions of

Irmiter that had not been disclosed to Chubb by the deadline in this Court’s

scheduldng order or before Irmiter’s deposition.

      The untimely amended expert disclosures served by Haman on February 13,

2020, nearly ten months after the deadline specified in this Court’s scheduling order,

should be stricken and Haman’s experts Howarth and Irmiter should be precluded

from testifying at trial regarding any of the matters contained in the amended expert

disclosures.

      In support of this motion, Chubb relies upon the following items attached to

this motion and all other pleadings and matters of record as of the date of this Court’s

ruling on this motion:

      (1) Exhibit 1- Haman’s Designation of Expert Witnesses, with attached

Exhibits “A,” “B” and “C”;

      (2) Exhibit 2 - Charles Howarth’s deposition and exhibits;

      (3) Exhibit 3 - Haman’s amended Rule 26 disclosures for Chuck Howarth;


                                         -3-
           Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 4 of 7




      (4) Exhibit 4 - Thomas Irmiter’s deposition and exhibits;

      (5) Exhibit 5 - Haman’s amended Rule 26 disclosures for Thomas Irmiter; and

      (6) Exhibit 6 - Chubb’s memorandum of law in support of its motion to strike

plaintiff’s amended expert disclosures.

      WHEREFORE, Chubb Custom Insurance Company respectfully requests that

the opinions and testimony of Haman’s experts Howarth and Irmiter on the matters

discussed in Haman’s amended expert disclosures dated February 13, 2020 be

stricken, and those experts be precluded from testifying at trial regarding such

matters.

      This 6th day of April, 2020.

                                      /s/ Wayne D. Taylor
                                      WAYNE D. TAYLOR
                                      Georgia Bar No. 701275
                                      Admitted pro hac vice
                                      MICHELLE A. SHERMAN
                                      Georgia Bar No. 835980
                                      Admitted pro hac vice
                                      MOZLEY, FINLAYSON & LOGGINS LLP
                                      1050 Crown Pointe Parkway
                                      Suite 1500
                                      Atlanta, Georgia 30338
                                      Tel: (404) 256-0700
                                      Fax: (404) 250-9355
                                      wtaylor@mfllaw.com
                                      msherman@mfllaw.com

                                      -and-




                                          -4-
          Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 5 of 7




                                     MARK D. HESS
                                     Alabama Bar No. ASB-0008-E66M
                                     HAND ARENDALL HARRISON SALE
                                     LLC
                                     1801 5th Avenue North, Suite 400
                                     Birmingham, Alabama 35203
                                     Tel: (205) 324-4400
                                     Fax: (205) 322-1163
                                     mhess@handfirm.com

                                     -and-

                                     DAVID A. LEE
                                     Alabama Bar No. ASB-3165-E47D
                                     PARSONS, LEE & JULIANO, P.C.
                                     600 Vestavia Parkway, Suite 300
                                     Birmingham, AL 35216
                                     Tel: 205-326-6600
                                     Fax: 205-324-7097
                                     dlee@pljpc.com

                                     Attorneys for Defendant
                                     Chubb Custom Insurance Company




#487652




                                      -5-
        Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 6 of 7




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of April, 2020 I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following: Gary V. Conchin, Kenneth B. Cole, Jr.,
Franklin Taylor Rouse, Gregory A. Brockwell, and Jason R. Smith, and I certify that
I have e-mailed and mailed by United States Postal Service the document to the
following non-CM/ECF participants:


      N/A
                                       /s/ Wayne D. Taylor
                                       Wayne D. Taylor
                                       Georgia Bar No. 701275
                                       Admitted pro hac vice




                                         6
          Case 2:18-cv-01534-KOB Document 69 Filed 04/06/20 Page 7 of 7




#488561




                                       7
